Case 1:20-cv-21457-KMW Document 106 Entered on FLSD Docket 04/30/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 1:20-cv-21457-KMW
   ANTHONY SWAIN, et al.,
           Plaintiffs,
   v.
   DANIEL JUNIOR, et al.,
          Defendants.
                                        /
                 ORDER DENYING DEFENDANTS’ EMERGENCY MOTION TO STAY

           THIS MATTER is before the Court on Defendants’ emergency motion to stay the

   preliminary injunction entered on April 29, 2020. (DE 102). This Court must consider four factors

   when deciding whether to stay an injunction pending appeal: “(1) whether the stay applicant has

   made a strong showing that it is likely to succeed on the merits, (2) whether the applicant will be

   irreparably injured absent a stay, (3) whether the issuance of the stay will substantially injure the

   other parties interested in the proceeding, and (4) where the public interest lies.” Democratic

   Exec. Committee of Fla. v. Lee, 915 F.3d 1312, 1317 (11th Cir. 2019) (citing Nken v. Holder, 556

   U.S. 418, 434 (2009)). “Considering that this test is so similar to that applied when considering a

   preliminary injunction, courts rarely stay a preliminary injunction pending appeal.” Florida

   Democratic Party v. Detzner, 2016 WL 6090943, at *9 (N.D. Fla. Oct. 16, 2016) (concluding that

   no “exceptional circumstances” justified staying preliminary injunction).

           Because Defendants’ motion fails to demonstrate that they are likely to succeed on the

   merits or that they will be irreparably harmed absent a stay, 1 there is no basis for the Court to stay

   the preliminary injunction order. And, for the reasons stated in the preliminary injunction order


   1
     Defendants have represented that they have “already implemented, and ha[ve] consistently maintained
   in place, all of the measures ordered by this Court.” (DE 67 at 27). Thus, Defendants cannot show they will
   be harmed by the narrow preliminary injunction order, which significantly mirrors the measures Defendants
   maintain are already in place at Metro West. See Robinson v. Harris, No. 20-11401-B (11th Cir. Apr. 23,
   2020) (“The chief function of a preliminary injunction is to preserve the status quo until the merits of the
   controversy can be fully and fairly adjudicated.”) (quoting Ne. Fla. Ch. of Ass’n of Gen. Contractors v. City
   of Jacksonville, 896 F.2d 1283, 1284 (11th Cir. 1990)).

                                                        1
Case 1:20-cv-21457-KMW Document 106 Entered on FLSD Docket 04/30/2020 Page 2 of 2



   (DE 100), the Court finds that Plaintiffs will be substantially injured absent a preliminary injunction

   and that the preliminary injunction serves the public interest.

          Accordingly, based upon the Court’s review of the emergency motion, Plaintiffs’ response,

   the entire record, and relevant case law, it is ORDERED and ADJUDGED that the motion (DE

   102) is DENIED.

          DONE AND ORDERED in chambers in Miami, Florida, this 30th day of April, 2020.




                                                     2
